Alice Robie Resnick, J.,
dissenting.
{¶ 20} The majority expresses sympathy for Faye Cosby’s plight but nevertheless asserts that it is limited by the statutory mandates of the State Teachers Retirement System (“STRS”) and therefore overturns the judgment of the court of appeals that a constructive trust be imposed. This case does not present a *233straightforward exercise in statutory construction but must be considered in light of its specific facts. The constructive-trust doctrine, with its origins in equity, is especially well suited to provide relief in just such a situation as is presented in this case. Finding that the court of appeals was correct in determining that a constructive trust is appropriate on these facts, I would affirm the judgment of that court.
{¶ 21} The relevant provision in the divorce decree terminating the marriage of Faye Cosby and Carel Cosby states, “Upon the retirement of the plaintiff [Carel Cosby], the plaintiff will receive Sixty (60%) Percent of his State Teacher’s Retirement Fund; and the defendant will receive Forty (40%) Percent of said retirement fund. AND IT IS FURTHER ORDERED that the plaintiff will guarantee that the defendant receive at least One Thousand ($1,000.00) Dollars per month from said retirement.” (Emphasis added.)
{¶ 22} An examination of this provision reveals that the parties in the divorce were splitting Carel Cosby’s “retirement fund” or retirement account. References to the “retirement fund” show that that term was used in a generic way to specify that whatever STRS benefits were to go to Carel Cosby would be split 60-40 at the time those benefits were received. It is evident that any STRS benefits, no matter how characterized, were within the contemplations of the parties in providing for this division.
{¶ 23} “Retirement” in the sense in which it was used is not the strict technical statutory definition contained in the STRS statutes but is a general term meant to encompass any STRS benefits, including the survivor benefits that are at issue. Therefore, it is not dispositive that Carel Cosby’s retirement benefits never vested pursuant to R.C. 3307.42. The majority focuses on the statutory terms entirely too much and misses this essential point.
{¶ 24} Contrary to appellant Bonnie Cosby’s arguments, a constructive trust can be imposed even when there is no indication of wrongdoing by anyone. This court has recognized that although a constructive trust is most often imposed as a remedy for fraudulent conduct, “a constructive trust may also be imposed where it is against the principles of equity that the property be retained by a certain person even though the property was acquired without fraud.” Ferguson v. Owens (1984), 9 Ohio St.3d 223, 226, 9 OBR 565, 459 N.E.2d 1293.
{¶ 25} The brief filed by the Attorney General on behalf of amicus curiae STRS and the other state retirement systems reveals that Carel Cosby had not designated a beneficiary for his survivor benefits, so that Bonnie Cosby automatically became the recipient of those benefits as his surviving spouse pursuant to R.C. 3307.562(C)(1). However, if Carel Cosby had designated a beneficiary in accordance with R.C. 3307.562(B) (former R.C. 3307.48, 144 Ohio Laws, Part IV, 6235), it appears that he could have specifically provided that Faye Cosby would *234receive 40 percent of his survivor benefits. Furthermore, if Faye Cosby had been designated as a 40-percent beneficiary after Carel Cosby married Bonnie Cosby, the automatic revocation provision regarding a former spouse contained within R.C. 3307.562(B) would have been overridden. Of course, Carel Cosby did not take this action. Imposition of a constructive trust in these circumstances is necessary to carry out the mutually expressed intention of Carel Cosby and Faye Cosby as incorporated in their 1989 divorce decree.
Fred Miller, for appellee.
John M. Holcomb, for appellant.
Betty D. Montgomery, Attorney General, and Christopher S. Cook, Assistant Attorney General, for amici curiae State Teachers Retirement System, the Public Employees Retirement System of Ohio, the School Employees Retirement System of Ohio, the Ohio State Highway Patrol Retirement System, and the Ohio Police and Fire Pension Fund.
{¶ 26} The equities favor the imposition of a constructive trust. Faye Cbsby and Carel Cosby were married for 37 years. As the court of appeals recognized, the STRS benefits of Carel Cosby were accumulated as a product of the joint efforts of Carel Cosby and Faye Cosby during their marriage. When the marriage concluded, these interests were included within the property settlement. Carel Cosby gave up something (and Faye Cosby received something) in the divorce, but according to the majority, as it turns out in the end, Faye Cosby receives nothing and Bonnie Cosby gets it all, despite the obligations that Carel Cosby undertook in the divorce decree.
{¶ 27} The court of appeals believed that it is unconscionable for Bonnie Cosby to retain all of Carel Cosby’s STRS benefits, and that Bonnie Cosby is unjustly enriched by her retention of the entire amount. Because I fully agree with the essential reasoning of the court of appeals, I dissent.
Pfeifer, J., concurs in the foregoing dissenting opinion.